Citation Nr: 0908608	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  06-06 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1960 to November 1962 
in the U.S. Navy.  The appellant is the widow of the Veteran.  
The Veteran died in November 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
benefit sought on appeal.  The appellant's disagreement with 
this rating decision led to this appeal.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the appellant has been provided notice of the 
evidence necessary to substantiate her claim and has been 
notified of what evidence she should provide and what 
evidence VA would obtain; there is no indication that the 
appellant has evidence pertinent to her claim that she has 
not submitted to VA.

2.  The certificate of death indicates that the Veteran died 
in November 2001; the immediate cause of death is listed as 
acute renal failure; antecedent causes are listed as 
ascending cholangitis due to biliary obstruction status-post 
emergency cholecystectomy and t-tube biliary drainage, and 
choledocholithiasis; other significant conditions 
contributing to death are listed as upper gastrointestinal 
bleeding and nasopharyngeal cancer - Stage IV.

3.  During the Veteran's lifetime, service connection was not 
in effect for any disabilities.

4.  There is no medical evidence of complaint, treatment, or 
diagnosis during service of any of renal disease (to include 
stones), gall bladder disease (to include stones), 
gastrointestinal disease, or nasopharyngeal cancer with or 
without metastasis, nor is there a competent opinion linking 
any  of these disabilities, which were first shown  decades 
after service, to any incident of service.

5.  The evidence does not indicate that the Veteran had 
service in the Republic of Vietnam.  

6.  The record lacks medical evidence of a nexus between 
service and a principal or contributory cause of the 
Veteran's death.

7.  The preponderance of the evidence is against a finding 
that the Veteran's death is attributable to service.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1310, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  

The United States Court of Appeals for Veterans Claims 
(Court) determined in Hupp v. Nicholson, 21 Vet. App. 342 
(2007) that, when adjudicating a claim for  Dependency and 
Indemnity Compensation (DIC), VA must perform a different 
analysis depending upon whether a veteran was service 
connected for a disability during his or her lifetime.  The 
Court concluded that, in general, section 5103(a) notice for 
a DIC case must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a claim for service 
connection for the cause of the veteran's death based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a claim based on a condition not yet service 
connected.

The Court, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

There is no issue as to providing an appropriate application 
form or completeness of the application.  During the pendency 
of the appeal, the appellant was issued VCAA letters 
regarding the claim on appeal in November 2004 and January 
2005.  The appellant has been informed about the information 
and evidence not of record that is necessary to substantiate 
her claim for service connection for the cause of death; the 
information and evidence that VA will seek to provide; and 
the information and evidence the claimant is expected to 
provide.  

With respect to the Dingess requirements, while the November 
2004 and January 2005 letters fail to provide such notice, 
this failure is harmless because, as will be explained below 
in greater detail, the preponderance of the evidence is 
against the appellant's claim.  Thus, any question as to the 
appropriate effective date to be assigned is moot.  The Board 
also notes that the question of the appropriate disability 
rating is not applicable in a claim for service connection 
for the cause of death.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

During the Veteran's lifetime, service connection was not in 
effect for any disabilities and the Veteran did not file a 
claim for service connection for any disabilities.  The VCAA 
letters issued to the appellant informed her that the 
evidence needed to show that the Veteran died while on active 
duty or that the Veteran died from a service-connected injury 
or disease.  The appellant has contended that the Veteran was 
discharged due to disability aggravated during service.  
Thus, the appellant has made a specific contention regarding 
the basis for her claim and indicated knowledge of what the 
evidence must show to substantiate that a disability was 
service connected - that a disability began or was aggravated 
during service.  The VCAA notice letters of record informed 
the appellant that to support the instant claim that the 
evidence must show that the Veteran's death was due to such a 
service-connected disability.  After review of the record, 
therefore, the Board finds that it is not necessary to remand 
the claim to send the appellant further notification pursuant 
to Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The appellant 
has shown actual knowledge of the evidence and information 
needed to substantiate the claim.  See, e.g., Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008); see also Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
November 2004 and January 2005 VCAA letters were issued prior 
to the February 2005 rating decision on appeal.  Thus, VCAA 
notice was timely. 

The Board also finds that all necessary assistance has been 
provided to the appellant.  The claims file contains service 
treatment records, terminal hospital records, and the 
certificate of death.  

The Board notes that VA did not obtain a VA opinion regarding 
whether the Veteran's death was attributable to service.  In 
Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the 
Federal Circuit held that the VA law provision regarding when 
to provide a VA opinion, 38 U.S.C.A. § 5103A(d), did not 
apply to a claim for DIC, such as the claim for service 
connection for the cause of the Veteran's death currently 
before the Board.  Instead, VA needs to make reasonable 
efforts to assist the appellant in obtaining a medical 
opinion when such opinion is "necessary to substantiate the 
claimant's claim for a benefit."  See 38 U.S.C.A. § 
5103A(a).
The service treatment records are negative for any findings 
associated with renal, gall bladder, or gastrointestinal 
disease or cancer of any type and there is no evidence of any 
of these diseases until many years after service.  In 
addition, there is no competent evidence of record that links 
a death causing disability to service or any incident of 
service.  Further, as discussed below, the evidence does not 
show that the Veteran had service in the Republic of Vietnam, 
and thus the presumptive law and regulations based on Vietnam 
service are not applicable.  See 38 C.F.R. §§ 3.307, 3.309.  
Under these circumstances, the Board finds that there is no 
duty to provide a medical opinion.  See 38 U.S.C.A. § 
5103A(a); Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  

The Board is cognizant that the appellant has asked for 
assistance is obtaining information regarding the 
circumstances of the Veteran's discharge from service.  In 
this regard, the appellant, in her notice of disagreement, 
requested assistance.  Her statement is somewhat unclear; she 
referenced various service records but she did not explicitly 
request a copy of these documents.  In her February 2006 VA 
Form 9 (substantive appeal), however, she asked for a copy of 
a specific document dated in October 1962.  The RO responded 
in November 2006 by stating the review of the claims file did 
not locate this document.  The RO provided her with a form 
for her to use to specifically request retrieval of service 
department records.  Since the November 2006 letter the 
appellant has not indicated the desire for further 
assistance, and the representative, in a February 2009 brief, 
did not indicate any such pending request for assistance.  In 
these circumstances, the Board finds that VA provided the 
appellant with an avenue to obtain a copy of the information 
she specifically requested and there is no evidence, since 
she was provided such evidence, that she has any pending 
request for assistance.  Therefore, the Board finds that VA 
has complied with the duty to assist in this case.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993). 

Law and Regulations

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of active service 
or an already service-connected disability.  See 38 U.S.C.A. 
§§ 1131, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  In short, 
the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of 
death.  For a service-connected disability to be the 
principal (primary) cause of death it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

As this appeal involves the question of whether certain 
disabilities were service connected, a summary of the 
applicable law and regulations regarding service connection 
is provided.  Service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or from aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty.  See 38 U.S.C.A. §1131; 38 C.F.R. § 3.303.

Regulations provide that certain chronic diseases, including 
nephritis; calculi of the kidney, bladder, or gallbladder; 
and malignant tumors, will be considered to have been 
incurred in or aggravated by service even though there is no 
evidence of such disease during the period of service.  See 
38 C.F.R. §§ 3.307, 3.309.  In order for the presumption to 
apply, the evidence must indicate that these disabilities 
became manifest to a compensable (10 percent) degree within 
one year of separation from service.  See 38 C.F.R. § 3.307.

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Among the diseases 
listed are respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The appellant contends that the Veteran's death was due to a 
service-connected disability.  Service connection was not in 
effect for any disabilities during the Veteran's lifetime and 
he did not claim service connection for any disabilities.  
The appellant has contended that the Veteran was separated 
from service due to disability.  In the February 2006 VA Form 
9, the appellant indicated that she believed that the Veteran 
served during the Vietnam War Era.  

Review of the service treatment records document that in 
October 1962, the month prior to separation from service, the 
Veteran was treated and diagnosed with anxiety reaction.  The 
October 1962 record indicates that the physical examination 
was "essentially within normal limits."  The Veteran was 
discharged from service the following month, in November 
1962.  The Report of Medical Examination completed at this 
time documents that the Veteran had indentifying body marks, 
scars, tattoos, but no physical or psychiatric disabilities.

There are no records of medical treatment from the time of 
separation from service until 2001.  A medical certificate 
issued in February 2005 documents that the Veteran was 
treated by a hospital in September 2001 for "nasopharyngeal 
carcinoma with pulmonary mets," "obstructive jaundice 
secondary to choledolithiasis," and anemia secondary to 
nasopharyngeal carcinoma.  There are additional terminal 
treatment records from a different hospital dated in October 
and November 2001.

The certificate of death indicates that the Veteran died in 
November 2001.  The immediate cause of death is listed as 
acute renal failure.  Antecedent causes are listed as 
ascending cholangitis due to biliary obstruction status-post 
emergency cholecystectomy and t-tube biliary drainage, and 
choledocholithiasis.  Other significant conditions 
contributing to death are listed as upper gastrointestinal 
bleeding and Stage IV nasopharyngeal cancer.  

The Joint Services Record Research Center (JSRRC) (formerly 
United States Armed Services Center for Unit Records Research 
(CURR)) responded to an inquiry by writing that there was no 
evidence in the Veteran's file to substantiate any service in 
the Republic of Vietnam.  Review of the Veteran's DD Form 214 
reveals no evidence of service in Vietnam.

Analysis 

The Board finds that service connection for the cause of the 
Veteran's death is not warranted.  The appellant's contention 
upon appeal is that the Veteran was discharged due to 
disability and that this disability contributed to his death.  
Further, the Board infers from the appellant's statements 
that she also contends that the appeal should be considered 
under the presumptive law and regulations covering those who 
served in the Republic of Vietnam or during the Vietnam Era.  
See 38 C.F.R. §§ 3.307, 3.309.  

Review of the service treatment records indicates that no 
acquired physical disabilities were found upon discharge.  
Although, a month prior to discharge, there is record of 
treatment for an anxiety reaction, there is no competent 
post-service evidence that links a psychiatric disorder to 
service and, in any event, there is no indication that a 
psychiatric disorder played any causative role in the 
Veteran's death.  The appellant has not contended otherwise.  
The DD Form 214 does not provide any evidence that the 
Veteran was discharged due to physical or psychiatric 
disability.  

The post-service medical evidence does not document treatment 
prior to September 2001.  Thus, based on the lack of medical 
evidence documenting treatment for any disabilities for more 
than 37 years after service, the presumptive law and 
regulations regarding gall bladder and kidney diseases and 
cancer provide no basis for linking any of these disorders to 
service.  See 38 C.F.R. §§ 3.307, 3.309.  In addition, there 
is no medical evidence or competent opinion of record that 
links a principle or contributory cause of the Veteran's 
death to any incident of service.

Further, although the appellant contends that the appeal 
should be considered under the presumptive law and 
regulations covering those who served in the Republic of 
Vietnam, there is no evidence, and the appellant has not 
contended, that the Veteran's Navy service involved service 
in the Republic of Vietnam.  She has only asserted that these 
laws and regulations should apply to the Veteran based on the 
Veteran's period of service.  While the Veteran had active 
duty during the Vietnam Era (see 38 C.F.R. § 3.2), he did not 
set foot in Vietnam.  Thus, the Board finds that the 
presumptive laws and regulations relating to herbicide 
exposure in Vietnam do not apply to the instant appeal.  See 
38 C.F.R. §§ 3.307, 3.309; see also Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008).

As to the appellant's assertion that the Veteran's death was 
attributable to a service-connected disability, the record 
does not show that she possesses the requisite medical 
training or credentials needed to render a competent opinion 
as to medical causation or diagnosis and it is not contended 
otherwise.  Accordingly, her lay opinion in this regard has 
no probative value.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

In summation, the Board finds that there is no medical 
evidence of a physical disability in service or for decades 
after service and no evidence that the Veteran was discharged 
due to such a physical disability.  Further, there is no 
medical evidence or competent opinion that links the 
veteran's death causing disabilities, Stage IV nasopharyngeal 
cancer, and gall bladder, kidney and gastrointestinal 
diseases, to any remote incident of service.  Lastly, the 
Board finds that the presumptive laws and regulations that 
apply to service in the Republic of Vietnam do not apply to 
this appeal as the Veteran did not set foot in Vietnam.  See 
Haas, supra.  Under these circumstances, service connection 
for the cause of the Veteran's death is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for service connection for the cause of the Veteran's 
death must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).




ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


